Citation Nr: 0118794	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


REMAND

The veteran served on active duty from May 1966 to May 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Roanoke, 
Virginia.  

The veteran had a personal hearing on his appeal before the 
undersigned Board member in April 2001.  A complete 
transcript is of record.  In the course of that hearing, his 
representative raised the issue of entitlement to service 
connection for alcoholism as secondary to service connected 
post-traumatic stress disorder (PTSD).  This issue has not 
been adjudicated or otherwise prepared for appellate review 
at this time.  However, the Board considers this issue to be 
inextricably intertwined with the issue that is on appeal: An 
increased disability evaluation for PTSD.  In other words, 
the disabling effect from alcoholism, if found to be due to 
PTSD, would inseparably involve the severity of PTSD for 
rating purposes.  Because the underlying facts of the two 
claims concerning PTSD are so intimately connected, in the 
interests of judicial economy and avoidance of piecemeal 
litigation, they should be appealed and considered together.  
Smith v. Gober, No. 99- 7044 (Fed. Cir. Jan. 18, 2001).  
Accordingly, the Board cannot take final action regarding the 
issue currently on appeal prior to the RO's consideration of 
the subsequently raised issue.  

The most recent VA compensation examination was conducted in 
April 1999, but the claims folder was not available for 
review by the examiner at that time.  However, fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Ongoing VA treatment is indicated, the complete records of 
which may not be of record.  In consideration of the 
foregoing, the case is remanded for the following actions:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD and/or 
alcohol dependence since April 1999.  
After securing the necessary release, the 
RO should obtain any of these records 
which are not currently on file.  

2.  The veteran should be afforded a VA 
psychiatric rating examination to 
ascertain the current nature and severity 
of PTSD and to determine the 
relationship, if any, of alcohol 
dependence to the PTSD.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
before the examination.  All appropriate 
psychological testing should be 
accomplished.  The degree of any 
impairment of his social and industrial 
adaptability should be ascertained.  A 
Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning of 
any score.  In addition, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
chronic alcoholism was caused by the 
PTSD, or if not the direct cause, whether 
it is at least as likely as not that the 
PTSD made the alcoholism more severe.  
The VA examiner should also provide 
supporting rationale for any opinion 
rendered.  

3.  Inasmuch as the issue of entitlement 
to service connection for alcohol 
dependence as secondary to service 
connected PTSD is deemed to be 
"inextricably intertwined" with the issue 
of entitlement to an increased rating for 
PTSD, the RO should take appropriate 
adjudicative action, subject to the stay 
imposed by VBA on adjudication of such 
matters per Fast Letter (FL) 01-35, and 
provide the veteran and his 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and given time to 
respond thereto.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

